Case 2:18-cv-13714-CCC-CLW Document 35 Filed 01/27/21 Page 1 of 2 PageID: 593

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

RACHAEL A. HONIG                                              970 Broad Street, Suite 700        main: (973) 645-2700
ACTING UNITED STATES ATTORNEY                                 Newark, NJ 07102                   direct: (862) 240-2409
                                                              angela.juneau@usdoj.gov
Angela E. Juneau
Assistant United States Attorney




                                                                    January 27, 2021


Via Electronic Filing
Honorable Cathy L. Waldor, U.S.M.J.
United States District Court
District of New Jersey
Martin Luther King Bldg. & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

          Re:       Puello v. United States Postal Service, et al.
                    Civil Action No. 18-13714 (CCC)(CLW)

Dear Judge Waldor:

      I am the Assistant United States Attorney representing Defendant the United
States Postal Service in this case. I respectfully write to request a stay of expert
discovery so that Defendant may file a motion for summary judgment.

       The parties have now completed fact discovery. Before expending time and
resources on expert discovery, which will go solely to the issue of damages, Defendant
intends to file a motion for summary judgment on the issue of liability. Counsel for
Plaintiff declined his consent to our request to stay expert discovery for this purpose.
Accordingly, Defendant requests that the Court stay expert discovery so that
Defendant may file a motion for summary judgment. Further, given that I am new
to this case, I ask that the motion not be due until April.

          I thank the Court for its consideration of this request.
Case 2:18-cv-13714-CCC-CLW Document 35 Filed 01/27/21 Page 2 of 2 PageID: 594




                                               Respectfully submitted,

                                               RACHAEL A. HONIG
                                               Acting United States Attorney

                                        By:    s/ Angela E. Juneau
                                               ANGELA E. JUNEAU
                                               Assistant United States Attorney

cc: Joseph Rakofsky, Esq. (via electronic filing)




                                           2
